Plaintiff brought suit against the defendants on a promissory note. The defendants alleged that the note as drawn was payable one year after date, whereas there was an agreement between the parties that it should be payable three years after date, and asked for reformation of the note upon the ground of fraud, and as a cause of action against the plaintiff, set up a counterclaim for damages arising from misrepresentation in a sale of timber made by the plaintiff to the defendants, said note being part of the purchase price.
Issues of fraud and damage were submitted to the jury and answered against the defendants and in favor of the plaintiff for the face amount of said note with interest thereon.
From judgment upon the verdict the defendants appealed.
This record presents solely and exclusively a question of fact. The cause was submitted to the jury upon a charge totally free from error. A consideration of the entire record unerringly leads to the conclusion that the rights of the parties have been determined in accordance with law.
No error. *Page 806